DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/03/2022. As directed by the amendment: claim 19 has been amended; claims 1-14 have been canceled; and new claims 26-27 have been added. Thus, claims 15-27 are presently pending in this application.
Applicant’s amendments to claim 19 have overcome the 112(b) rejections previously set forth in the office action mailed 03/08/2022.

Response to Arguments
 Applicant’s argument pages 7-9 of the remarks filed 06/03/2022 that the subject matter in claim 16 is described in the specification par. 0093. Applicant’s argument has been fully considered and are not persuasive. Applicant’s par. 0093 describes when the needle shroud 7 is released, the needle shroud 7 translates in the distal direction D relative to the case under the force of the shroud spring. Fig. 1A shows the distal direction D is away from the device, which shows the needle shroud translates from the retracted position to the extended position, not from the first extended position to the retract position as recited in claim 16. 
 Applicant’s argument pages 10-11 of the remarks filed 06/03/2022 that Edhouse does not describe the feature of claim 15 “a force required to disengage the at least one compliant case beam from the respective aperture is greater than a force exerted by the shroud spring on the cap when the compliant case beam is engaged in the aperture” since Edhouse does not describe a force exerted by the shroud spring on the cap. Applicant’s argument has been fully considered and are not persuasive. As shown in figs. 4-5, the cap 45 is coupled to element 30 wherein element 30 is engaged with the shroud spring 35. Therefore, the force of the shroud spring exerts on element 30 and also cap 45 since cap 45 is directly coupled to element 30.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “wherein the needle shroud engages the plunger to prevent rotation of the plunger from the first rotational position to the second rotational position when the needle shroud translates from the first extended position to the retracted position”. The Specification only recites “therein the needle shroud engages the plunger to rotate the plunger from the first rotational position to the second rotational position when the needle shroud translates from the first extended position to the retracted position”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 19, 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edhouse et al. (US 2014/0257194).
Regarding claim 15, Edhouse discloses 
An autoinjector (device shown in figs. 1-26) comprising: 
a case (1, fig. 1 and par. 0070) adapted to hold a medicament container (7, fig. 13 and par. 0072) having a needle (7a, fig. 13 and par. 0072); 
a needle shroud (30, fig. 4) telescopically coupled to the case (1) (see fig. 4 and par. 0097) and movable between a first extended position relative to the case in which the needle is covered (extended position of 30 is when needle 7a is covered by 30) and a retracted position relative to the case in which the needle is exposed (retracted position of 30 is when needle 7a is exposed) (see par. 0097); 
a shroud spring (35) biasing the needle shroud (30) in a distal direction relative to the case (1) (see par. 0101) (Examiner notes: distal direction is towards the injection site); and 
a cap (45, figs. 2-5) removably coupled to the case (1) (see fig. 2 and par. 0089), wherein the cap (45) includes at least one compliant case beam (45a) adapted to releasably engage at least one aperture in the case (aperture of case 1 which is snap engageable with elements 45a of cap 45), wherein, when the cap (45) is moved in the distal direction relative to the case (1), the at least one compliant case beam (45a) disengages the at least one aperture in the case (aperture of 1) and no longer radially abuts the case  (Examiner notes: when 45 is pulled distally, 45 is removed from case 1 and therefore, 45a of 45 disengages from the aperture of case 1 and no longer radially abuts case 1), 
wherein a force required to disengage the at least one compliant case beam from the respective aperture is greater than a force exerted by the shroud spring on the cap when the compliant case beam is engaged in the aperture (Examiner notes: see par. 0095, to perform the first injection, the user must remove element 45 to uncover needle 7a. Therefore, before the first injection, the force exerted on the needle shroud 30 by the shroud spring 35 when the compliant beam 45a to the aperture of case 1 is not large enough to remove the cap 45 from case 1).
Regarding claim 19, Edhouse discloses 
The autoinjector of claim 15, wherein the compliant case beam (45a) is designed to safely resolve the force from the shroud spring (35) and yet allow easy removal of the cap (45) (Examiner notes: the limitation “is designed to safely resolve .... the cap” is interpreted as functional limitation. See par. 0095, to perform the first injection, the user must remove element 45 to uncover needle 7a; therefore, 45a is designed to safely resolve the force from the shroud spring 35 to easily remove cap 45).
Regarding claim 26, Edhouse discloses 
The auto-injector according to claim 15, wherein the medicament container (7, fig. 13 and par. 0072) is held in the case (1, fig. 1 and par. 0070).
Regarding claim 27, Edhouse discloses 
The auto-injector according to claim 26, wherein the medicament container (7) is a syringe (see fig. 13 and par. 0072).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edhouse et al. (US 2014/0257194).
Regarding claim 20, Edhouse discloses 
The autoinjector of claim 15, wherein the force exerted by the shroud spring (35) on the cap (45) is in a range from 2 N to 10 N whereas a force required to remove the cap is greater (Examiner notes: see par. 0095, to perform the first injection, the user must remove element 45 to uncover needle 7a. Therefore, the force required to remove the cap is greater than the force exerted on the cap).
Edhouse is silent about the force exerted by the shroud spring on the cap is in a range from 2 N to 10 N.
Edhouse only discloses the shroud spring 35 exerting a force on the cap 45. Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to make the force from 2N to 10N. Such a modification would depend on the type/thickness/material of spring used in the autoinjector.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edhouse et al. (US 2014/0257194) in view of Perche et al. (US 2016/0243315).
Regarding claim 22, Edhouse discloses the auto-injector according to claim 15, wherein the cap (45) comprises: a distal face (distal face of 45). Edhouse also discloses element 45b (fig. 2 and par. 0089) of the cap 45 is used to engage with the needle shield 7b in such a way that pulling cap 45 to remove the needle shield 7b and free the needle 7a for the injection (par. 0089).
Edhouse is silent about at least one compliant sheath removal beam extending in a proximal direction from the distal face and defining a space for receiving the protective needle sheath, the at least one compliant sheath removal beam including at least one ledge adapted to engage the protective needle sheath, wherein the at least one compliant sheath removal beam is disposed approximately perpendicular to the distal face in a first position for engaging the protective needle sheath and is disposed at a non-approximately perpendicular angle to the distal face in a second position for receiving the protective needle sheath.
However, Perche teaches an injection system comprising a cap (30, figs. 13-19) comprising a distal face (distal face of 30); at least one compliant sheath removal beam (38) extending in a proximal direction from the distal face (see fig. 16, 38 extends in a proximal direction from the distal face of 30) and defining a space (space between elements 38) for receiving the protective needle sheath (20) (Examiner notes: see fig. 16, element 20 is positioned within the space between elements 38), the at least one compliant sheath removal beam (38) including at least one ledge (40) adapted to engage the protective needle sheath (20) (see fig. 16), wherein the at least one compliant sheath removal beam (38) is disposed approximately perpendicular to the distal face (distal face of 30) in a first position (first position is when 20 is positioned within the space of 38 and 40 is not engaged with the proximal face of 20, see fig. 21. As shown in fig. 21, 38 is approximately perpendicular to the distal face of 30. Examiner notes: fig. 21 shows different embodiment of cap 30. However, the embodiment in fig. 21 is similar to the embodiment in figs. 13-19, see pars. 0086-0088. Therefore, fig. 21 is used for better demonstration of the first position of the beam 38) for engaging the protective needle sheath (20) and is disposed at a non-approximately perpendicular angle to the distal face in a second position for receiving the protective needle sheath (second position is when 20 is coupled to 40 of 38, see fig. 16. As shown in fig. 16, 38 is at an angle to the distal face of 30 since 38 is pushed inwardly to have 40 being coupled with the proximal face of 20).
Edhouse discloses the autoinjector with a cap having an inner tubular grip fit for engaging with the needle shield, but fails to disclose a compliant beam to engage with the protective needle sheath. On the other hand, Perche teaches an injection system with a cap wherein the cap comprises a compliant beam to engage with the protective needle sheath. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Edhouse’s cap 45 by replacing the inner tubular grip with compliant beams, as taught by Perche’s compliant beams 38. Doing so would be a simple substitution of one know element (Edhouse’s inner tubular grip 45b) for another (Perche’s compliant beams 38) to obtain predictable results (engaging/coupling with the needle shield and allowing the removal of the needle shield by pulling the cap away from the autoinjector).
Regarding claim 23, in the modified device of Edhouse in view of Perche, 
Perche further teaches wherein the other compliant beam (38) is biased toward the first position (see fig. 21, when 20 is inserted and positioned within 38, 38 is at its first position. When the user pulls the cap 30 in the distal direction, the free proximal end of beams 38 adopts their configuration for catching the needle shield 20, see fig. 16 and pars. 00084-0085. Therefore, without the user’s force, 38 remains at its first position and 38 is biased toward the first position).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify the compliant beam of Edhouse’s modified cap to be biased toward the first position, as taught by Perche’s compliant beams 38. Doing so would allow easy insertion of the needle shield into the cap and allow the free proximal end of the beam adopting their configuration for catching the needle shield during the removal of the needle shield (pars. 0084-0085 by Perche)
Regarding claim 24, in the modified device of Edhouse in view of Perche, 
Perche further teaches wherein the ledge (40) is adapted to engage proximally behind a proximal end of the protective needle sheath (proximal end of 20) (see fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify the ledge of the compliant beam of Edhouse’s modified cap to engage proximally behind a proximal end of the needle shield, as taught by Perche’s compliant beams 38, for the purpose of providing engagement between the cap and the needle shiled upon removal of the needle shield before the injection (pars. 0084-0085 by Perche).
Regarding claim 25, in the modified device of Edhouse in view of Perche, 
Perche further teaches one or more openings in a distal face of the cap or one or more lateral apertures arranged in a lateral area of the cap (Examiner notes: see fig. 14, the distal face of cap 30 comprises an opening to allow the insertion of element 20) to allow insertion of an assembling tool for applying a force to move the other compliant beam from the first position to the second position (Examiner notes: the limitation “to allow insertion .... to the second position” is interpreted as functional limitation and “an assembling tool” is not positively recited in claim 28. The opening in the distal face of cap 30 is capable of allowing an insertion of an assembling tool for applying a force to move the compliant beam from the first position to the second position).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Edhouse’s cap to have an opening in the distal face of the cap, as taught by Perche’s cap, for the purpose of allow the insertion of the needle shield.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15, 17, 22-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10-14 of U.S. Patent No. Mosebach et al. (US 10,646,654). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.

Application 16/859,143
Mosebach (US 10,646,654)
Claim 15
Claim 1
Claim 17
Claim 10
Claim 22
Claim 11
Claim 23
Claim 12
Claim 24
Claim 13
Claim 25
Claim 14


Allowable Subject Matter
Claim(s) 17, 18, 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Edhouse et al. (US 2014/0257194).
Regarding claim 17, Edhouse fails to disclose/teach among all the limitation or render obvious when the needle shroud translating from the first extended position to the retracted position, the needle shroud abuts the plunger rib to rotate the plunger relative to the case from the first rotational position to a second rotational position to disengage the plunger boss from the case slot, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 17.
Regarding claim 18, Edhouse fails to disclose/teach among all the limitation or render obvious the shroud rib abutting the first plunger boss, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 18.
Regarding claim 21, Edhouse fails to disclose/teach among all the limitation or render obvious a first shroud lock mechanism is arranged to prevent retraction of the needle shroud relative to the case when the cap is in place, thereby avoiding unintentional activation of the autoinjector, wherein the first shroud lock mechanism comprises one or more compliant shroud beams on the cap and a respective number of apertures in the needle shroud adapted to receive each of the compliant shroud beams, wherein, when the cap is in place, the shroud spring is in an at least slightly loaded state, and wherein the load of the shroud spring is statically resolved between the case and the shroud which are coupled through the compliant case beams and the compliant shroud beams on the cap, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783